                Case 1:11-cr-00676-RJS Document 281 Filed 08/17/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA
                                                            No. 11-cr-676-6 (RJS)
          -v-                                                     ORDER

 IVAN CANALES,

                              Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT the evidentiary hearing scheduled for Thursday, August 19,

2021 will take place at 2:30 p.m. in Courtroom 20C at the Daniel Patrick Moynihan Courthouse, 500 Pearl

Street, New York, New York 10007. Members of the public may monitor the proceeding in-person in

Courtroom 20C or via the Court's free audio line by dialing 1-888-363-4749 and using access code

3290725#.

SO ORDERED.

Dated:                August 17, 2021
                      New York, New York          _________________________________
                                                  RICHARD J. SULLIVAN
                                                  UNITED STATES CIRCUIT JUDGE
                                                  Sitting by Designation
